

117 S895 IS: Human Trafficking Survivor Tax Relief Act
U.S. Senate
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 895IN THE SENATE OF THE UNITED STATESMarch 23, 2021Mr. Cornyn (for himself, Mr. Wyden, Mr. Portman, Mr. Carper, Mr. Scott of South Carolina, Mr. Lankford, Mr. Wicker, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide an exemption from gross income for mandatory restitution or civil damages as recompense for trafficking in persons.1.Short titleThis Act may be cited as the Human Trafficking Survivor Tax Relief Act.2.Exempting from Federal income taxation restitution and civil damages awarded under sections 1593 and 1595 of title 18, United States Code(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986, as amended by section 9501(b)(4) of the American Rescue Plan Act of 2021 (Public Law 117–2), is amended by inserting before section 140 the following new section: 139J.Certain amount received as restitution or civil damages as recompense for trafficking in persons(a)Exclusion from gross incomeGross income shall not include any civil damages, restitution, or other monetary award (including compensatory or statutory damages and restitution imposed in a criminal matter) awarded—(1)pursuant to an order of restitution under section 1593 of title 18, United States Code, or(2)in an action under section 1595 of title 18, United States Code..(b)Conforming amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before the item relating to section 140 the following new item:Sec. 139J. Certain amount received as restitution or civil damages as recompense for trafficking in persons..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.